On Motion for Reihearing.
The defendant contends in his motion for rehearing that the charge complained of in Enumeration of error number 8 had not been made the law of this case as was held in Division 3 of the opinion since it was raised for the first time at the trial. The defendant overlooks the fact that this issue was raised by amendment to the petition which was allowed by the trial court subject to objection on January 31, 1966. A demurrer thereto was renewed. All of these facts were before this court previously in 222 Ga. 337, and the law of the case was thereby established.

Motion denied.